Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

This CHANGE OF CONTROL AGREEMENT is entered into by and between The TriZetto
Group, Inc. (the “Company”) and              (the “Executive”), as of this
             day of             . For purposes of this Agreement, employment
with the Company shall include employment with any of the Company’s Affiliates.
Capitalized terms not otherwise defined shall have the meanings set forth in
Section 10 below.

 

Recitals

 

Whereas, the Compensation Committee (the “Committee”) of the Company’s Board of
Directors (the “Board”) has determined that it is in the best interests of the
Company and its stockholders to ensure that the Company will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control of the Company.

 

Now, therefore, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

 

Agreement

 

1)   Employment Period.

 

  a)   Subject to the terms and conditions of this Agreement, the Company hereby
agrees to provide the Executive with certain payments and benefits in the event
the Executive’s employment with the Company is terminated by the Company other
than for Cause, Death or Disability or by the Executive for Good Reason during
the period commencing on the Effective Date and ending on the             
anniversary of such Effective Date (the “Employment Period”).

 

  b)   The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 10(i) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement.

 

2)   Terms of Employment.

 

  a)   Position and Duties.

 

  i)   During the Employment Period, the Executive’s position, authority, duties
and responsibilities shall be at least commensurate in all material respects
with the most significant of those held, exercised and assigned at any time
during the 120-day period immediately preceding the Effective Date.

 

  ii)   During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the



--------------------------------------------------------------------------------

business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

b)   Compensation.

 

  i)   Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its Affiliates in respect of the twelve month
period immediately preceding the month in which the Effective Date occurs.
During the Employment Period, the Annual Base Salary shall be reviewed no more
than twelve months after the last salary increase awarded to the Executive prior
to the Effective Date and thereafter at least annually. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Executive under this Agreement. Annual Base Salary as utilized in this Agreement
shall refer to Annual Base Salary as so increased.

 

  ii)   Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all incentive, savings, retirement, welfare benefit,
vacation and sick leave plans, practices, policies and programs applicable
generally to other peer executives of the Company and its Affiliates.

 

3)   Termination of Employment.

 

  a)   Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period, it may give the Executive written notice
in accordance with Section 11(b) of this Agreement of its intention to terminate
the Executive’s employment. In such event, the Executive’s employment with the
Company shall terminate effective on the thirtieth (30th) day after receipt of
such notice by the Executive (the “Disability Effective Date”); provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.

 

  b)   Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause” based upon any of the following occurrences:

 

  i)   The willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or its Affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the

 

2



--------------------------------------------------------------------------------

Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties; or

 

  ii)   The willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.

 

For purposes of this subsection, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
other senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is given to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

 

  c)   Good Reason. The Executive may terminate the Executive’s employment
during the Employment Period for Good Reason.

 

  i)   “Good Reason” shall mean any of the following occurrences:

 

  (1)   The assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position, authority, duties or
responsibilities as contemplated by Section 2(a) of this Agreement, or any other
action by the Company which results in material diminution in such position,
authority, duties or responsibilities;

 

  (2)   Any failure by the Company to comply with any of the provisions of
Section 2(b) of this Agreement, other than an isolated insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

  (3)   Any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

  (4)   Any failure by the Company to comply with and satisfy Section 9(c) of
this Agreement; or

 

3



--------------------------------------------------------------------------------

  (5)   The required move of the Executive’s principal place of employment
outside of the county in which the Executive’s principal place of business is
located.

 

  ii)   Any claim or controversy arising out of or relating to any determination
of Good Reason made by the Executive shall be settled by arbitration in Orange
County, California, in accordance with the following:

 

  (1)   Each party shall appoint its own arbitrator and the two arbitrators
shall choose a third, impartial arbitrator as umpire before the date set for the
hearing. If a party fails to appoint its arbitrator within thirty (30) days
after having either received or given the notice requesting arbitration, the
other shall appoint the second arbitrator. If the two arbitrators fail to
appoint the umpire within thirty (30) days after their appointments, either
party may apply to the Orange County Superior Court of the State of California
to appoint an impartial umpire. The umpire shall promptly notify all parties to
the arbitration of his selection.

 

  (2)   The arbitration shall be conducted pursuant to the provisions of the
California Code of Civil Procedure, including the rules pertaining to discovery.

 

  (3)   Within a reasonable time after completion of the arbitration, the
arbitrators shall prepare a written opinion, a copy of which shall be delivered
to each party.

 

  (4)   The parties shall share equally the expenses of arbitration, including
the arbitrator’s fee, provided, however, that the arbitrators, in their
discretion, may award costs to the prevailing party.

 

  d)   Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 11(b) of this Agreement.

 

4)   Obligations of the Company or Executive Upon Termination.

 

  a)   Good Reason, Other than for Cause, Death, or Disability. If during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause, Death or Disability, or the Executive terminates the Executive’s
employment for Good Reason, such termination, for purposes of this Section 4(a),
shall constitute separation from, and cessation of duties for, the Company as of
the Date of Termination. Under such circumstances, the Company shall pay to the
Executive the following payments and benefits:

 

  i)   Bi-weekly salary continuation at the Executive’s Annual Base Salary as if
the Executive had remained employed through the end of the Employment Period;

 

  ii)   Medical and dental coverage continuation as if the Executive had
remained employed through the end of the Employment Period at the Executive’s
benefit level as of the Date of Termination;

 

4



--------------------------------------------------------------------------------

  iii)   Life insurance coverage continuation, through the end of the Employment
Period at the Executive’s benefit level as of the Date of Termination;

 

  iv)   Outplacement services consistent with the Company’s outplacement policy,
if any, for a person at the Executive’s job classification or position;

 

  v)   A payment on the last day of the Employment Period in an amount equal to
the sum of (A) the additional contributions that would have been allocated to
the Executive’s 401(k) account, if any, if the Executive had remained employed
through the end of the Employment Period;

 

  vi)   Payment within thirty (30) days of the Date of Termination of all
accrued vacation, holiday and personal leave days as of the Date of Termination;
and

 

  vii)   Payment of any unpaid incentive compensation that Executive earned
through the date of Termination in accordance with the terms of any applicable
incentive compensation plan.

 

The Company reserves the right to deduct from any applicable sum those amounts
required by law. Any money owed to the Company by Executive may be deducted from
the amounts payable pursuant to this Section 4(a). All accruals of vacation,
holiday and personal leave shall end on the Date of Termination. The payments
called for in this Section 4(a) shall be in lieu of and discharge any
obligations of the Company to Executive for compensation, accrued vacation,
accrued personal leave days, accrued holidays, incentive compensation, car
allowances, severance payments, or any other expectations or remuneration or
benefit on the part of the Executive; provided, however, that in the event
Executive is entitled to receive one or more severance payments under a separate
employment agreement between Executive and the Company, then Executive must
elect either to receive the severance payment(s) under such separate employment
agreement or the amounts payable under Section 4)(a)(i) of this Agreement.

 

  b)   Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of accrued obligations and the timely payment
or provision of other benefits under any plan, program, policy or practice of
TriZetto in accordance with the terms of such plan, program, policy or practice
(the “Other Benefits”). Accrued obligations shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within thirty (30)
days of the Date of Termination.

 

  c)   Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of accrued obligations and the timely payment or provision of Other Benefits.
Accrued obligations shall be paid to the Executive in a lump sum in cash within
thirty (30) days of the Date of Termination.

 

  d)   Cause, Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to

 

5



--------------------------------------------------------------------------------

pay to the Executive (i) his or her Annual Base Salary through the Date of
Termination, (ii) the amount of any compensation previously deferred by the
Executive, and (iii) Other Benefits, in each case to the extent unpaid. If the
Executive voluntarily terminates employment during the Employment Period, except
a termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for accrued obligations and the timely
payment or provision of Other Benefits. In such case, all accrued obligations
shall be paid to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination.

 

  e)   Acceleration of Options. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause, Death or
Disability or the Executive terminates the Executive’s employment for Good
Reason, then, subject to Section 5 of this Agreement, all of the Executive’s
outstanding options granted under the 1998 Plan, which have not otherwise become
exercisable, shall become immediately exercisable on the Date of Termination.
For purposes of this provision, any such termination of the Executive’s
employment shall be deemed to be a termination for the convenience of the Board;
accordingly, any options granted to the Executive under the 1998 Plan which are
or become exercisable as of the Date of Termination shall terminate ninety (90)
days after the Date of Termination.

 

  f)   Duty to Cooperate. During the Employment Period and thereafter, Executive
agrees to cooperate with and assist the Company, upon reasonable notice, in the
defense of any litigation or governmental investigation arising from events that
occurred while Executive was employed by the Company. Such cooperation and
assistance shall include, but not be limited to, the Executive’s full
participation in locating, producing, collecting, analyzing and preparing
documents and other informational materials; in preparing for and participating
in depositions, hearings and trials; and in responding to document production
requests, interrogatories, and other discovery. If it becomes necessary for
Executive to testify in any judicial or other administrative proceedings, the
Company shall reimburse Executive for any reasonable travel expenses (including
transportation, food and lodging), which are incurred (or are to be incurred) in
connection with such testimony (including preparation therefore). The Company
shall not be required to pay Executive any additional consideration, including
but not limited to, consulting or witness fees, in connection with any
cooperation, assistance or testimony required of or provided by Executive
pursuant to this Agreement. In addition, from the Date of Termination to the end
of the Employment Period, the Executive shall devote a reasonable amount of time
cooperating with and assisting the Company in maintaining and improving its
relationships with its customers.

 

5)   Certain Reductions of Payments by the Company.

 

  a)   The payments (including for this purpose the value of the acceleration
described in Section 4(e) or elsewhere) made to the Executive hereunder shall be
subject to the provisions of 3.3.4 of the 1998 Plan.

 

  b)   All determinations required to be made under this Section 5 as to whether
a Payment or benefit would be deductible by the Company shall be made by an
independent accounting firm selected by the Board (the “Accounting Firm”), which
shall provide detailed supporting information both to the Company and the

 

6



--------------------------------------------------------------------------------

Executive within thirty (30) business days following the Date of Termination or
such earlier time as is requested by the Company. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

  c)   In the event that any option which is outstanding on the Executive’s Date
of Termination has not become exercisable because of the application of this
Section 5, such option shall become exercisable in such manner and at such times
as the option would have become exercisable if the Executive had not terminated
employment, and the portion of any such option which becomes exercisable
pursuant to this Section 5(c) shall remain exercisable until the earlier of the
date which is ninety (90) days following the date on which the option first
becomes exercisable or the original expiration date of the option.

 

6)   Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or its Affiliates and for which the
Executive may qualify, nor, subject to Section 1(b), shall anything herein limit
or otherwise affect such rights as the Executive may have under any contract or
agreement with the Company or its Affiliates. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its Affiliates at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

 

7)   Full Settlement. Except as stated herein, the Company’s obligation to
provide the payments and benefits described in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others; provided, however, that the
Company shall have no obligation to provide any such payments and benefits that
are due and payable from and after the Executive’s termination of employment
unless the Executive has executed and delivered to the Company a release of
claims agreement in a form reasonably acceptable to the Company. In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts shall not be reduced whether
or not Executive obtains other employment.

 

8)   Confidential Information. The Executive shall continue to be bound by the
Intellectual Property and Technical Information Agreement. Following termination
of the Executive’s employment with the Company, the Executive shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any confidential information to anyone
other than the Company and its Affiliates or others designated by the Company.

 

9)   Successors.

 

  a)   This Agreement is personal to the Executive and may not be assigned by
the Executive without the prior written consent of the Company, except by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

  b)   This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

 

7



--------------------------------------------------------------------------------

  c)   The Company will require any successor (whether direct or indirect, by
reason of purchase, merger, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Company to assume expressly and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

10)   Certain Definitions.

 

  a)   “Affiliates” shall mean any company controlled by, controlling or under
common control with the Company.

 

  b)   “Business Combination” shall mean any reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company.

 

  c)   “Change of Control” shall mean any of the following occurrences:

 

  i)   The acquisition whether by Business Combination, tender offer, or
otherwise, of any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either: (A) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”). For purposes of
this Agreement, the following acquisitions of Outstanding Common Stock or
Outstanding Voting Securities shall not constitute a Change of Control: (A) any
acquisition by the Company, (B) any acquisition by any employee benefit plan or
related trust sponsored or maintained by the Company or any corporation
controlled by the Company, or (C) any acquisition by any corporation pursuant to
a transaction which complies with clauses (1), (2) and (3) of subsection (iii)
below.

 

  ii)   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  iii)   Consummation of a Business Combination, unless, following such Business
Combination, each of the following conditions are met:

 

  (1) All or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such

 

8



--------------------------------------------------------------------------------

Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be;

 

  (2) No Person (excluding any employee benefit plan or related trust of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (3) At least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

 

  iv)   Approval of the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  d)   “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the second anniversary of the date hereof.

 

  e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  f)   “Company” shall mean The TriZetto Group, Inc. and its Affiliates. In
addition to the foregoing definition, Company shall also include any successor
to the Company’s business and/or assets that assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

  g)   “Date of Termination” shall mean:

 

  i)   if the Executive’s employment is terminated by the Company for Cause, or
by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein, as the case may be; or

 

  ii)   if the Executive’s employment is terminated by the Company other than
for Cause or Disability, the Date of Termination shall be the date on which the
Company notifies the Executive of such termination; or

 

  iii)   if the Executive’s employment is terminated by reason of Death or
Disability, the Date of Termination shall be the date of Death or the Disability
Effective Date, as the case may be.

 

9



--------------------------------------------------------------------------------

  h)   “Disability” shall mean the absence of Executive from the Executive’s
duties with the Company on a full-time basis for one hundred-eighty (180)
consecutive business days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative.

 

  i)   “Effective Date” shall mean the first date during the Change of Control
Period on which a Change of Control occurs. Notwithstanding anything in this
Agreement, if a Change of Control occurs and if the Executive’s employment with
the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control, or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement, the Effective Date shall mean the date immediately
prior to the date of such termination.

 

  j)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

  k)   “Notice of Termination” shall mean a written notice which:

 

  i)   indicates the specific termination provision in this Agreement relied
upon;

 

  ii)   to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated; provided, however, that the failure
to set forth such information shall not waive any right of the Executive or the
Company hereunder, or preclude either party from asserting such fact or
circumstance in enforcing their respective rights hereunder; and

 

  iii)   if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date, which shall not be more than thirty (30)
days after the giving of such notice.

 

  l)   “1998 Plan” shall mean the Company’s 1998 Stock Option Plan, as amended.

 

11)   Miscellaneous Provisions.

 

  a)   Governing Law. Except for the determination of “Good Reason” pursuant to
Section 3(c)(ii), this Agreement will be governed by, and construed and enforced
in accordance with the laws of the State of Delaware as applied to contracts
that are executed and performed in Delaware, without regard to the principles of
conflicts of law thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Orange County,
California, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for

 

10



--------------------------------------------------------------------------------

notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

  b)   Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified; (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two (2) days after deposit with a nationally
recognized overnight courier, specifying two (2) day delivery, with written
verification of receipt. All communications shall be sent to the parties at the
following addresses or facsimile numbers specified below (or at such other
address or facsimile number for a party as shall be designated by ten (10) days
advance written notice to the other parties hereto):

 

If to the Company:

       

The TriZetto Group, Inc.

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Attn:

--------------------------------------------------------------------------------

       

Ph:

--------------------------------------------------------------------------------

       

Fax:

--------------------------------------------------------------------------------

       

E-mail:

--------------------------------------------------------------------------------

   

If to Executive:

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Ph:

--------------------------------------------------------------------------------

   

 

  c)   Amendment. Subject to either party’s right to terminate this Agreement
prior to the Effective Date pursuant to Section 1(b) hereof, this Agreement may
not be amended except by an instrument in writing signed by the parties hereto,
or their respective successors and legal representatives.

 

  d)   Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

  e)   Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in an acceptable manner, to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

11



--------------------------------------------------------------------------------

  f)   Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and undertakings (other than the Executive’s
Intellectual Property and Technical Information Agreement and Stock Option
Agreement), both oral and written, among the parties, or any of them, with
respect to the subject matter hereof and, except as otherwise expressly provided
herein.

 

  g)   Withholdings. The Company may withhold from any amounts payable
hereunder, such Federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

  h)   Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. This Agreement shall become effective
when counterparts have been signed by each of the parties and delivered by
facsimile or other means to the other party.

 

  i)   Failure or Indulgence Not Waiver. No failure or delay on the part of any
party hereto in the exercise of any right hereunder shall impair such right or
be construed to be a waiver of, or acquiescence in, any breach of any obligation
or agreement herein, nor shall any single or partial exercise of any such right
preclude other or further exercise thereof or of any other right.

 

IN WITNESS WHEREOF, the parties have caused this Change of Control Agreement to
be executed as of the date first written above.

 

THE TRIZETTO GROUP, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

EXECUTIVE

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

12